DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2014/0303719 A1) in view of Takeshi et al. (JP 2015-100618, indicated in the IDS).
Regarding claim 1, Cox teaches:
A medical image processing apparatus comprising: 
a measurement value related to a shape of a heart valve in medical image data; ([0044], “In some embodiments, the diameter D.sub.2 can be approximately the same as the diameter of the target native valve at the annulus. In one embodiment, the second cross-and 
cause a display to display the measurement value and a numerical value related to a shape of an artificial valve to be placed for the heart valve.([0044], “The device 100 may be designed to fit within native valve regions of the heart, such as the native mitral or aortic valve regions. As shown in FIG. 3, the device 100 can have an overall expanded (or deployed) diameter D.sub.1 at the annular flange 150a and/or 150b and the diameter D.sub.2 at an intermediate portion 122,… In some embodiments, the diameter D.sub.2 can range from about 20 mm to 40 mm. In some embodiments, the diameters may range from 23 mm to 35 mm. Although dimensions D.sub.1-D.sub.3 are described as diameters, heart valves, and in particular mitral valves, are not circular. Thus the retainer 140 can be thought of as having cross-sectional dimensions D.sub.1-D.sub.3 configured such that dimension D.sub.1 is greater than that of the native valve annulus while dimensions D.sub.2 is approximately equal to or slightly larger than the corresponding dimension of the native valve annulus.” [0041], “FIG. 3 is an isometric view illustrating an embodiment of another expandable prosthetic valve device 100 for implantation at a native valve region of a heart shown in a deployed state 101 (e.g., expanded configuration) and configured in accordance with an embodiment of the present technology.” [0037], “In some embodiments, the device 100 is configured for implantation at the native mitral valve and the device can have orifice or valve structure diameters varying between 23 and 33 mm.”As shown in FIG. 3, the D2 is the dimension of the heart valve, the D1 can be the artificial valve.

    PNG
    media_image1.png
    615
    517
    media_image1.png
    Greyscale
)
However, Cox does not explicitly teaches, but Takeshi teaches:
processing circuitry configured to obtain a measurement value related to a shape of a heart valve in medical image data ([0009], “an estimated aortic valve annulus diameter calculating means may be provided for calculating an estimated value relating to the diameter of the valve annulus of the aorta on the basis of a measurement value relating to a size of a contour of the channel space at the aortic valve annulus position specified by the aortic valve annulus position specifying means.” [0019], “The medical image diagnosis support apparatus 1 of the present embodiment is configured to acquire information such as the position of an aortic valve annulus and the diameter of a valve annulus based on 3 dimensional medical image data of a space region including a heart, and as shown in FIG. 1 a. It has the arithmetic processing unit 10 consisting of a computer etc.,”)
Cox teaches displaying the measurement value of value related to a shape of a heart valve in medical image data, but does not explicitly teach how this value is obtained. Takeshi teaches a device to measure this value.


Regarding claim 2, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to cause the display to display the numerical value related to the shape of the artificial valve to be placed for the heart valve, together with the measurement value. (Cox, As shown in FIG. 3, the D2 is the dimension of the heart valve, the D1 can be the artificial valve. [0037], “In some embodiments, the device 100 is configured for implantation at the native mitral valve and the device can have orifice or valve structure diameters varying between 23 and 33 mm.”)

Regarding claim 3, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 2, wherein the processing circuitry is configured to cause the display to display the measurement value and the numerical value related to the shape of the artificial valve to be placed for the heart valve, so as to be arranged side by side. (Cox, As shown in FIG. 3, the D2 is the dimension of the heart valve, the D1 can be the artificial valve. [0037], “In some embodiments, the device 100 is configured for implantation at the native mitral valve and the device can have orifice or valve structure diameters varying between 23 and 33 mm.” D1 and D2 are displayed side by side.)

Regarding claim 4, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 1, wherein, as the numerical value related to the shape of the artificial valve to be placed for the heart valve, (Cox, FIG. 3 shows the D1 value is related to the diameter of the artificial valve to be placed for the heart valve. )the processing circuitry is configured to cause the display to display, together with the measurement value, one selected from between: the numerical value indicating the shape of the artificial valve designated by an operator; and the numerical value indicating a condition of the shape of the artificial valve applicable to the heart valve. (Cox,[0037], “In some embodiments, the device 100 is configured for implantation at the native mitral valve and the device can have orifice or valve structure diameters varying between 23 and 33 mm. In other embodiments the device 100 may be suitable for valve replacement or repair of aortic, pulmonary and tricuspid valves having comparable valve structure diameters or smaller.” (FIG. 3 shows the D1 value is related to the diameter of the artificial valve to be placed for the heart valve. The value is configured by a user.)

Regarding claim 5, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to generate a heart valve model indicating the shape of the heart valve in the medical image data, (Cox, [0035], “FIG. 1 is a schematic illustration of a cross-sectional view of a heart depicting the major chambers, blood vessels, blood flow patterns and pertinent anatomical landmarks of the heart. FIG. 1 also shows an embodiment of wherein obtain the measurement value related to a shape of the heart valve model.(Cox, [0044], “In some embodiments, the diameter D.sub.2 can range from about 20 mm to 40 mm. In some embodiments, the diameters may range from 23 mm to 35 mm. … while dimensions D.sub.2 is approximately equal to or slightly larger than the corresponding dimension of the native valve annulus.””)

Regarding claim 6, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 5, wherein the processing circuitry is configured to cause the display to display an artificial valve model indicating the artificial valve designated by an operator and the heart valve model so as to be superimposed, in a corresponding position, over at least one selected from between a two-dimensional medical image and a three- dimensional medical image.(Cos, [0035], “FIG. 1 is a schematic illustration of a cross-sectional view of a heart depicting the major chambers, blood vessels, blood flow patterns and pertinent anatomical landmarks of the heart. FIG. 1 also shows an embodiment of an expandable prosthetic valve device 100 implanted in the native mitral valve region of the heart.”

    PNG
    media_image2.png
    523
    489
    media_image2.png
    Greyscale
)

Regarding claim 7, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 6, wherein the processing circuitry is configured to change a display mode of one selected from between the artificial valve model and the heart valve model, in accordance with a positional relationship between the artificial valve model and the heart valve model.(Cox in view of Takeshi teaches displaying artificial valve model and the heart valve model. It is well-known in the art that different objects can be displayed in a different mode according to the objects’ positional relationship. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cox in view of Takeshi with the well-known knowledge in the art to selectively change the display status of one of the artificial valve or the heart valve model. The benefit would be to provide users more realistic image information. )

Regarding claim 8, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to cause the display to further display a measurement value related to the shape of the heart valve (Cox, FIG. 3, D2)
measured on a basis of medical image data acquired by a medical image diagnosis apparatus of a type different from a type of a medical image diagnosis apparatus that acquired the medical image data. (Takeshi [0019], “The medical image diagnosis support apparatus 1 of the present embodiment is configured to acquire information such as the position of an aortic valve annulus and the diameter of a valve annulus based on 3 dimensional medical image data of a space region including a heart, and as shown in FIG. 1 a. It has the arithmetic processing unit 10 consisting of a computer etc.,”)
Cox teaches displaying the measurement value of value related to a shape of a heart valve in medical image data, but does not explicitly teach how this value is obtained. Takeshi teaches a device to measure this value based on a different medical image data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cox with the specific teachings of Takeshi to obtain a real valve measurement value based on different input valve image and display it to users. The benefit would be to provide a flexibility of acquiring valve measurement value.

Regarding claim 9, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 8, wherein the processing circuitry is configured to cause the display to further display a medical image (Cox, FIG. 1)
based on the medical image data acquired by the medical image diagnosis apparatus of the different type.(Takeshi, [0022], “The image data acquisition unit 11 acquires various medical image data obtained by various medical image diagnostic apparatuses such as an X-ray CT apparatus and an MRI apparatus.”)
Cox teaches acquired heart image, but does not explicitly teach how the image is acquired. Takeshi teaches acquiring the heart image by using different type of apparatus. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cox with the specific teachings of Takeshi to effectively acquire a medical image. The benefit would be to provide more flexibility of acquiring a medical image.)

Regarding claim 10, Cox in view of Takeshi teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to cause the display to further display one or more candidates for the artificial valve determined on a basis of the measurement value.( Cox [0044], “The device 100 may be designed to fit within native valve regions of the heart, such as the native mitral or aortic valve regions. As shown in FIG. 3, the device 100 can have an overall expanded (or deployed) diameter D.sub.1 at the annular flange 150a and/or 150b and the diameter D.sub.2 at an intermediate portion 122, wherein the diameter D.sub.1 is greater than the diameter D.sub.2.”)



The medical image processing apparatus according to claim 1, wherein the medical image data is ultrasound image data. (Takeshi, [0023], “A case will be described as an example in which the coulter acquisition unit 11 acquires CT image data obtained by a multi-slice X-ray CT apparatus (for example, contrast CT image data of a cardiac region captured by applying an electrocardiogram synchronization method).” Cox teaches acquired heart image, but does not explicitly teach how the image is acquired. Takeshi teaches using a CT scan to acquire the heart image. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cox with the specific teachings of Takeshi to effectively acquire a medical image.)

Claim 13 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Regarding claim 14, Cox in view of Takeshi teaches:
A storage medium storing therein, in a non-transitory manner, a program configured to cause a computer to execute: (Takeshi, [0020], “As shown in FIG. 1 b, the arithmetic processing unit 10 includes a CPU (Central Processing Unit) 101 for executing various operations such as image processing. It has the chip set 103 which controls input and output of the data to the main memory 102 consisting of DRAM (Dynamic Random Access Memory) etc. on which a processing program, the image data which should be processed, etc. are placed, CPU101, the main memory 102, etc. The GPU (Graphic Processing Unit) 105 and the GPU 105 constitute a 
Cox teaches displaying valve measurement information, but does not explicitly teach using a computer with a medium to implement it. Takeshi explicitly teach this feature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cox with the specific teachings of Takeshi to using a computer to implement the functions taught by Cox.
The rest of claim 14 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of references along or in combination teaches the limitations of “cause the display to display a plurality of candidates for the artificial valve in descending order of priority levels.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611